Exhibit 23.14 CONSENT OF LEONEL LÓPEZ, C.P.G. The undersigned, Leonel López, C.P.G., hereby states as follows: I, Leonel Lopez assisted with the preparation of the “Technical Report for the Guadalupe de los Reyes Gold/Silver Project, Sinaloa, Mexico” dated August12, 2009 and amended and restated on December8, 2009, (the “Technical Report”) for Vista Gold Corp. (the “Company”) portions of which are summarizedin the Company’s Annual Report on Form10-K for the year ended December31, 2011 (the “Form10-K”). I, Leonel Lopez hereby consent to the incorporation by reference in this Registration Statement on Form S-3 and in the related Prospectus of the Company of the summary information concerning the Technical Report, including the reference to my nameincluded with such information, as set forth above in the Form 10-K. /s/ Leonel López Leonel López Date:September 28, 2012
